Citation Nr: 1532069	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected cervical spine disability.  

2.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served in verified active duty from September 1982 to January 1994.  He also had additional service in the Puerto Rico Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In August 2012, the Board, in part, remanded the issues of entitlement to service connection for bilateral carpal tunnel syndrome and for a sleep disorder, both to include as secondary to a service-connected cervical spine disability.  


REMAND

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral carpal tunnel syndrome, to include as secondary to a service-connected cervical spine disability.  The examiner was to indicate whether it was at least as likely as not (50 percent probability or greater) that the Veteran had current bilateral carpal tunnel syndrome, and if so, whether it had its onset during service or was otherwise related to service, to include as secondary to the Veteran's service-connected cervical strain disability.  

The Board also remanded the case to schedule the Veteran for a VA examination to determine the etiology of his claimed sleep disorder, to include as secondary to a service-connected cervical spine disability.  The examiner was to indicate whether it was at least as likely as not (50 percent probability or greater) that the Veteran had a current sleep disorder, and if so, whether it had its onset during service or was otherwise related to service, to include as secondary to the Veteran's service-connected cervical strain disability.  

Pursuant to the August 2012 Board remand, the Veteran was afforded a VA examination in September 2012.  The diagnosis was bilateral carpal tunnel syndrome.  The examiner indicated that the claimed bilateral carpal tunnel syndrome was less likely than not (less than 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected cervical spine disability.  The examiner stated that carpal tunnel syndrome was a focal injury at the wrist level, and not in the roots that are located in the cervical spine.  The examiner maintained that the Veteran's actual condition was a peripheral neuropathy, not a radiculopathy.  

The Board observes that the examiner did not address direct service connection for bilateral carpal tunnel syndrome as requested by the August 2012 remand.  The Board also notes that the VA examiner did not specifically address whether the Veteran's service-connected cervical spine disability aggravated his diagnosed bilateral carpal tunnel syndrome.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

Pursuant to the August 2012 Board remand, the Veteran was also afforded a VA psychiatric examination in September 2012.  There was a notation that the Veteran's claims file was reviewed.  The diagnosis was poly substance dependence in early remission.  The examiner reported that the Veteran was found with signs and symptoms compatible with poly substance dependence in early remission.  It was noted that the Veteran reported symptoms of insomnia; nightmares; a depressed mood; irritability; and outbursts of anger and anxiety.  The examiner stated that those symptoms were commonly encountered in drug and alcohol related conditions.  The examiner maintained that the Veteran's actual psychiatric diagnosis was poly substance dependence in early remission.  

The examiner reported that the Veteran stated that he started using cannabis and abusing alcohol when he was young.  The examiner commented that it was his opinion that the Veteran's mental conditions started on account of cocaine, heroin, and alcohol abuse.  The examiner stated that it also his opinion that the Veteran's mental conditions were not related to his active service and that those conditions were a product of the Veteran's willful misconduct.  It was noted that the Veteran went to rehabilitation and had remained sober since April 2012.  

The Board observes that the examiner did not specifically address whether the Veteran had a current sleep disorder that had its onset during service or was otherwise related to service, to include as secondary to the Veteran's service-connected cervical strain disability, as required pursuant to the August 2012 Board remand.  In fact, the examiner did not indicate whether the Veteran had a diagnosed sleep disorder at all.  The examiner did note that the Veteran had symptoms of insomnia.  

The Board observes that the Veteran has been diagnosed with various sleep disorders, including sleep disturbances, insomnia, rule out sleep apnea, and sleep apnea.  For example, a November 2007 VA treatment entry noted that the Veteran still had insomnia and nightmares.  The assessment included depression and sleep disturbances.  

A March 2010 VA treatment entry related an assessment that included sleepiness and rule out sleep apnea.  Another March 2010 VA treatment entry, on that same day, indicated that the Veteran was diagnosed with a sleep disorder, cause unknown.  It was noted that he had possible sleep apnea.  A July 2010 VA treatment entry related an assessment that included sleep apnea.  

The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In light of the deficiencies with the September 2012 VA examination reports, the Board finds that the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a bilateral carpal tunnel syndrome and for a sleep disorder, both to include as secondary to a service-connected cervical spine disability.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral carpal tunnel syndrome and for any sleep disorders since January 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral carpal tunnel syndrome, to include as secondary to a service-connected cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate whether the Veteran is diagnosed with bilateral carpal tunnel syndrome.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral carpal tunnel syndrome is related to and/or had its onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of right and left upper extremity problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected cervical spine disability caused or aggravated any currently diagnosed bilateral carpal tunnel syndrome.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed bilateral carpal tunnel syndrome by the Veteran's service-connected cervical spine disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bilateral carpal tunnel syndrome prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep disorder, to include as secondary to a service-connected cervical spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current sleep disorders, to include insomnia and sleep apnea.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorders, to include insomnia and sleep apnea, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for sleep complaints during service and his reports of sleep problems since service.  

The examiner must further opine as to whether the Veteran's service-connected cervical spine disability caused or aggravated any currently diagnosed sleep disorders, to include insomnia and sleep apnea.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders, to include insomnia and sleep apnea, by the Veteran's service-connected cervical spine disability is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders, to include insomnia and sleep apnea, prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

